


EXHIBIT 10.2(A)


FACEBOOK, INC.
2005 STOCK PLAN


(as amended April 2006)
(as amended July 2006)
(as amended April 2007)
(as amended May 2007)
(as amended July 2007)
(as amended September 2007)
(as amended October 2007)
(as amended December 2007)
(as amended twice in August 2008)
(as amended January 2009)
(as amended March 2009)
(as amended June 2009)
(as amended August 2009)
(as amended in October 2009)
(as amended in November 2009)
(as amended in December 2009)
(as amended in October 2010)
(as amended in December 2010)
(as amended in December 2011)
(as amended in January 2012)
(as amended in December 2012)


 

1.Purposes of the Plan. The purposes of this 2005 Stock Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees and Consultants and to promote the
success of the Company’s business. Options granted under the Plan may be
Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant of an option and subject to the applicable
provisions of Section 422 of the Code and the regulations and interpretations
promulgated thereunder. Stock Purchase Rights and Restricted Stock Units may
also be granted under the Plan.


2.    Definitions. As used herein, the following definitions shall apply:
a.    “Administrator” means the Board or its Committee appointed pursuant to
Section 4 of the Plan.
b.    “Affiliate” means an entity other than a Subsidiary (as defined below)
which, together with the Company, is under common control of a third person or
entity.
c.    “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans, including
under applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, other U.S. federal and state laws, the Code, any Stock Exchange
rules or regulations and the applicable laws, rules and regulations of any other
country or jurisdiction where Awards are granted under the Plan, as such laws,
rules, regulations and requirements shall be in place from time to time.

-1-



--------------------------------------------------------------------------------




d.    “Award” means any grant made under this Plan, including any Option, Stock
Purchase Right or Restricted Stock Unit.
e.    “Board” means the Board of Directors of the Company.
f.    “Cause” for termination of a Participant’s Continuous Service Status will
exist if the Participant is terminated by the Company for any of the following
reasons: (i) Participant’s willful failure substantially to perform his or her
duties and responsibilities to the Company or deliberate violation of a Company
policy; (ii) Participant’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (iii) unauthorized use or
disclosure by Participant of any proprietary information or trade secrets of the
Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or (iv)
Participant’s willful breach of any of his or her obligations under any written
agreement or covenant with the Company. The determination as to whether a
Participant is being terminated for Cause shall be made in good faith by the
Company and shall be final and binding on the Participant. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 5(d) below, and the term “Company” will be interpreted to include any
Subsidiary, Parent or Affiliate, as appropriate.
g.    “Change of Control” means (1) a sale of all or substantially all of the
Company’s assets or (2) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction; provided, however, that none of the following shall be
considered a Change of Control: (a) a merger effected exclusively for the
purpose of changing the domicile of the Company, (b) an equity financing in
which the Company is the surviving corporation, or (c) a transaction in which
the stockholders of the Company immediately prior to the transaction own 50% or
more of the voting power of the surviving corporation following the transaction.
h.    “Code” means the Internal Revenue Code of 1986, as amended.
i.    “Committee” means one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 4
below.
j.    “Common Stock” means the Class B Common Stock of the Company.

-2-



--------------------------------------------------------------------------------




k.    “Company” means Facebook, Inc., a Delaware corporation.
l.    “Consultant” means any person, including an advisor, who is engaged by the
Company or any Parent, Subsidiary or Affiliate to render services and is
compensated for such services, and any director of the Company whether
compensated for such services or not.
m.    “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant. Continuous Service Status
as an Employee or Consultant shall not be considered interrupted in the case of:
(i) sick leave; (ii) military leave; (iii) any other leave of absence approved
by the Administrator, provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors. A change in status from
an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service Status.
n.    “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization or
business combination transaction of the Company with or into another
corporation, entity or person, or the direct or indirect acquisition (including
by way of a tender or exchange offer) by any person, or persons acting as a
group, of beneficial ownership or a right to acquire beneficial ownership of
shares representing a majority of the voting power of the then outstanding
shares of capital stock of the Company.
o.    “Director” means a member of the Board.
p.    “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.
q.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
r.    “Fair Market Value” means, as of any date, the fair market value of the
Common Stock, as determined by the Administrator in good faith on such basis as
it deems appropriate and applied consistently with respect to Participants.
Whenever possible, the determination of Fair Market Value shall be based upon
the closing price for the Company’s shares of Class A Common Stock as officially
quoted in the composite tape of transactions on the principal national
securities exchange on which the Company’s Class A Common Stock is listed or
admitted to trading or such other source as the Administrator deems reliable for
the applicable date.
s.    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.
t.    “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the Financial Industry Regulatory Authority.
u.    “Named Executive” means any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer). Such officer status shall
be determined pursuant to the executive compensation disclosure rules under the
Exchange Act.
v.    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.

-3-



--------------------------------------------------------------------------------




w.    “Option” means a stock option granted pursuant to the Plan.
x.    “Option Agreement” means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.
y.    “Option Exchange Program” means a program approved by the Administrator
whereby outstanding Options are exchanged for Options with a lower exercise
price or are amended to decrease the exercise price as a result of a decline in
the Fair Market Value of the Common Stock.
z.    “Optioned Stock” means the Common Stock subject to an Option.
aa.    “Optionee” means an Employee or Consultant who receives an Option.
bb.    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.
cc.    “Participant” means any holder of one or more Awards, or the Shares
issuable or issued upon exercise of such Awards, under the Plan.
dd.    “Plan” means this 2005 Stock Plan, as amended from time to time.
ee.    “Reporting Person” means an officer, Director, or greater than ten
percent stockholder of the Company within the meaning of Rule 16a-2 under the
Exchange Act, who is required to file reports pursuant to Rule 16a-3 under the
Exchange Act.
ff.    “Restricted Stock” means Shares of Common Stock acquired pursuant to a
grant of a Stock Purchase Right under Section 11 below.
gg.    “Restricted Stock Purchase Agreement” means a written document, the
form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of a Stock Purchase Right granted under the Plan and
includes any documents attached to such agreement.
hh.    “Restricted Stock Unit” means the grant of a right to have Shares of
Common Stock issued pursuant to an Award made under Section 12 below.
ii.    “Restricted Stock Unit Agreement” means a written document, the form(s)
of which shall be approved from time to time by the Administrator, reflecting
the terms of a Restricted Stock Unit and includes any documents attached to such
agreement.
jj.     “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.
kk.    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.
ll.    “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.
mm.    “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 11 below.

-4-



--------------------------------------------------------------------------------




nn.    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
oo.    “Ten Percent Holder” means a person who owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary.
3.    Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be sold under the Plan is
971,314,985 Shares of Common Stock. The Shares may be authorized, but unissued,
or reacquired Common Stock. If an award should expire or become unexercisable
for any reason without having been exercised in full, or is surrendered pursuant
to an Option Exchange Program, the unpurchased Shares that were subject thereto
shall, unless the Plan shall have been terminated, become available for future
grant under the Plan. In addition, any Shares of Common Stock which are retained
by the Company upon exercise of an award in order to satisfy the exercise or
purchase price for such award or any withholding taxes due with respect to such
exercise or purchase shall be treated as not issued and shall continue to be
available under the Plan. Shares issued under the Plan and later repurchased by
the Company pursuant to any repurchase right which the Company may have shall be
available for future grant under the Plan; provided, however, that no more than
971,314,985 shares may be granted under the Plan pursuant to Incentive Stock
Options.
4.    Administration of the Plan.
a.    General. The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board. The Plan may be administered by
different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more officers to make awards under the Plan.
b.    Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the Applicable Laws
and, in the case of a Committee administering the Plan in accordance with the
requirements of Rule 16b-3 or Section 162(m) of the Code, to the extent
permitted or required by such provisions. The Committee shall in all events
conform to any requirements of the Applicable Laws.
c.    Powers of the Administrator. Subject to the provisions of the Plan and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:
(i)     to determine the Fair Market Value of the Common Stock (which
determination shall be final, binding and conclusive for all purposes), in
accordance with Section 2.r. of the Plan and to interpret 2.r of the Plan in
connection with circumstances that impact the Fair Market Value, provided that
such determination and interpretation shall be applied consistently with respect
to Participants under the Plan;
(ii)     to select the Employees and Consultants to whom Plan awards may from
time to time be granted;
(iii)    to determine whether and to what extent Plan awards are granted;
(iv)    to determine the number of Shares of Common Stock to be covered by each
award granted;
(v)    to approve the form(s) of agreement(s) used under the Plan;

-5-



--------------------------------------------------------------------------------




(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder, which terms and conditions include
but are not limited to the exercise or purchase price, the time or times when
awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, any pro rata
adjustment to vesting as a result of a Participant’s transitioning from full- to
part-time service (or vice versa), and any restriction or limitation regarding
any Optioned Stock or Award, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
(vii)    to determine whether and under what circumstances an Award may be
settled in cash under Section 10(c) instead of Common Stock;
(viii)    to implement an Option Exchange Program on such terms and conditions
as the Administrator in its discretion deems appropriate, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Optionee shall be made without the prior written consent of
the Optionee;
(ix)    to adjust the vesting of an Award held by an Employee or Consultant as a
result of a change in the terms or conditions under which such person is
providing services to the Company;
(x)    to construe and interpret the terms of the Plan and Awards, which
constructions, interpretations and decisions shall be final and binding on all
Participants; and
(xi)    in order to fulfill the purposes of the Plan and without amending the
Plan, to modify Awards to Participants who are foreign nationals or employed
outside of the United States in order to recognize differences in local law, tax
policies or customs.
5.    Eligibility.
(a)    Recipients of Grants. Employees and Consultants may be granted any of the
types of Awards provided under the Plan, provided however that Incentive Stock
Options may be granted only to Employees (excepting Employees of Affiliates).
(b)    Type of Option. Each Option shall be designated in the Option Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option.
(c)    ISO $100,000 Limitation. Notwithstanding any designation under Section
5(b), to the extent that the aggregate Fair Market Value of Shares with respect
to which Options designated as Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess Options shall
be treated as Nonstatutory Stock Options. For purposes of this Section 5(c),
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares subject to an Incentive
Stock Option shall be determined as of the date of the grant of such Option.
(d)    No Employment Rights. The Plan shall not confer upon any Participant any
right with respect to continuation of an employment or consulting relationship
with the Company, nor shall it interfere in any way with such Participant’s
right or the Company’s right to terminate the employment or consulting
relationship at any time for any reason.
6.    Term of Plan. The Plan shall become effective upon its adoption by the
Board of Directors. It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 17 of the Plan.
7.    Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than ten years from
the date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a

-6-



--------------------------------------------------------------------------------




person who at the time of such grant is a Ten Percent Holder, the term of the
Option shall be five (5) years from the date of grant thereof or such shorter
term as may be provided in the Option Agreement.
8.    [Reserved.]
9.    Option Exercise Price and Consideration.
(a)    Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator and set forth in the Option Agreement, but shall be subject to the
following:
(i)    In the case of an Incentive Stock Option
(A)    granted to an Employee who at the time of grant is a Ten Percent Holder,
the per Share exercise price shall be no less than 110% of the Fair Market Value
per Share on the date of grant; or
(B)    granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
(ii)    In the case of a Nonstatutory Stock Option the per share Exercise Price
shall be such price as determined by the Administrator, but shall not be less
than 100% of the Fair Market Value on the date of grant unless expressly
determined by the Administrator.
(iii)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.
(b)    Permissible Consideration. The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (1) cash;
(2) check; (3) subject to any requirements of the Applicable Laws (including
without limitation Section 153 of the Delaware General Corporation Law),
delivery of Optionee’s promissory note having such recourse, interest, security
and redemption provisions as the Administrator determines to be appropriate
after taking into account the potential accounting consequences of permitting an
Optionee to deliver a promissory note; (4) cancellation of indebtedness; (5)
other Shares that have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is exercised; (6)
if, as of the date of exercise of an Option the Company then is permitting
employees to engage in a cashless exercise program involving one or more
brokers, through such a program that complies with the Applicable Laws
(including without limitation the requirements of Regulation T and other
applicable regulations promulgated by the Federal Reserve Board) and that
ensures prompt delivery to the Company of the amount required to pay the
exercise price and any applicable withholding taxes; or (7) any combination of
the foregoing methods of payment. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration at the time of any Option exercise.
10.    Exercise of Option.
(a)    General.
(i)    Exercisability. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the term of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with respect to the Company
and/or the Optionee.

-7-



--------------------------------------------------------------------------------




(ii)    Leave of Absence. The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any unpaid leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall be tolled during any such unpaid
leave (unless otherwise required by the Applicable Laws). In the event of
military leave, if required by Applicable Laws, vesting shall continue for the
longest period that vesting continues under any other statutory or Company
approved leave of absence and, upon a Participant’s returning from military
leave (under conditions that would entitle him or her to protection upon such
return under the Uniform Services Employment and Reemployment Rights Act), he or
she shall be given vesting credit with respect to Options to the same extent as
would have applied had the Participant continued to provide services to the
Company throughout the leave on the same terms as he or she was providing
services immediately prior to such leave.
(iii)    Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.
(iv)    Procedures for and Results of Exercise. An Option shall be deemed
exercised when written notice of such exercise has been given to the Company in
accordance with the terms of the Option by the person entitled to exercise the
Option and the Company has received full payment for the Shares with respect to
which the Option is exercised. Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment allowable
under Section 9(b) of the Plan, provided that the Administrator may, in its sole
discretion, refuse to accept any form of consideration at the time of any Option
exercise.
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
(v)    Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 15 of the Plan.
(b)    Termination of Employment or Consulting Relationship. Except as otherwise
set forth in this Section 10(b), the Administrator shall establish and set forth
in the applicable Option Agreement the terms and conditions upon which an Option
shall remain exercisable, if at all, following termination of an Optionee’s
Continuous Service Status, which provisions may be waived or modified by the
Administrator at any time. Unless the Administrator otherwise provides in the
Option Agreement, to the extent that the Optionee is not vested in Optioned
Stock at the date of termination of his or her Continuous Service Status, or if
the Optionee (or other person entitled to exercise the Option) does not exercise
the Option to the extent so entitled within the time specified in the Option
Agreement or below (as applicable), the Option shall terminate and the Optioned
Stock underlying the unexercised portion of the Option shall revert to the Plan.
In no event may any Option be exercised after the expiration of the Option term
as set forth in the Option Agreement (and subject to Section 7).
The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:
(i)    Termination other than Upon Disability or Death or for Cause. In the
event of termination of Optionee’s Continuous Service Status other than under
the circumstances set forth in subsections (ii) through (iv) below, such
Optionee may exercise an Option for 30 days following such termination to the
extent the Optionee was vested in the Optioned Stock as of the date of such
termination. No termination shall be deemed

-8-



--------------------------------------------------------------------------------




to occur and this Section 10(b)(i) shall not apply if (i) the Optionee is a
Consultant who becomes an Employee, or (ii) the Optionee is an Employee who
becomes a Consultant.
(ii)    Disability of Optionee. In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her disability (including a
disability within the meaning of Section 22(e)(3) of the Code), such Optionee
may exercise an Option at any time within six months following such termination
to the extent the Optionee was vested in the Optioned Stock as of the date of
such termination.
(iii)    Death of Optionee. In the event of the death of an Optionee during the
period of Continuous Service Status since the date of grant of the Option, or
within thirty days following termination of Optionee’s Continuous Service
Status, the Option may be exercised by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance at any time
within twelve months following the date of death, but only to the extent the
Optionee was vested in the Optioned Stock as of the date of death or, if
earlier, the date the Optionee’s Continuous Service Status terminated.
(iv)    Termination for Cause. In the event of termination of an Optionee’s
Continuous Service Status for Cause, any Option (including any exercisable
portion thereof) held by such Optionee shall immediately terminate in its
entirety upon first notification to the Optionee of termination of the
Optionee’s Continuous Service Status. If an Optionee’s employment or consulting
relationship with the Company is suspended pending an investigation of whether
the Optionee shall be terminated for Cause, all the Optionee’s rights under any
Option likewise shall be suspended during the investigation period and the
Optionee shall have no right to exercise any Option. This Section 10(b)(iv)
shall apply with equal effect to vested Shares acquired upon exercise of an
Option granted on any date on which the Common Stock is not a Listed Security to
a person other than an officer, Director or Consultant, in that the Company
shall have the right to repurchase such Shares from the Participant upon the
following terms: (A) the repurchase is made within 90 days of termination of the
Participant’s Continuous Service Status for Cause at the Fair Market Value of
the Shares as of the date of termination, (B) consideration for the repurchase
consists of cash or cancellation of purchase money indebtedness, and (C) the
repurchase right terminates upon the effective date of the Company’s initial
public offering of its Common Stock. With respect to vested Shares issued upon
exercise of an Option granted to any officer, Director or Consultant, the
Company’s right to repurchase such Shares upon termination of the Participant’s
Continuous Service Status for Cause shall be made at the Participant’s original
cost for the Shares and shall be effected pursuant to such terms and conditions,
and at such time, as the Administrator shall determine. Nothing in this Section
10(b)(iv) shall in any way limit the Company’s right to purchase unvested Shares
issued upon exercise of an Option as set forth in the applicable Option
Agreement.
(c)    Buyout Provisions. The Administrator may at any time offer to buy out for
a payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.
11.    Stock Purchase Rights.
(a)    Rights to Purchase. When the Administrator determines that it will offer
Stock Purchase Rights under the Plan, it shall advise the offeree in writing of
the terms, conditions and restrictions related to the offer, including the
number of Shares that such person shall be entitled to purchase, the price to be
paid, and the time within which such person must accept such offer. In the case
of a Stock Purchase Right granted prior to the date, if any, on which the Common
Stock becomes a Listed Security and if required by the Applicable Laws at that
time, the purchase price of Shares subject to such Stock Purchase Rights shall
not be less than 85% of the Fair Market Value of the Shares as of the date of
the offer, or, in the case of a Ten Percent Holder, the price shall not be less
than 100% of the Fair Market Value of the Shares as of the date of the offer. If
the Applicable Laws do not impose the requirements set forth in the preceding
sentence and with respect to any Stock Purchase Rights granted after the date,
if any, on which the Common Stock becomes a Listed Security, the purchase price
of Shares subject to Stock Purchase Rights shall be as determined by the
Administrator. The offer to purchase Shares subject to Stock Purchase Rights
shall be accepted by execution of a Restricted Stock Purchase Agreement in the
form determined by the Administrator.

-9-



--------------------------------------------------------------------------------




(b)    Repurchase Option.
(i)    General. Unless the Administrator determines otherwise, the Restricted
Stock Purchase Agreement shall grant the Company a repurchase option exercisable
upon the voluntary or involuntary termination of the purchaser’s employment with
the Company for any reason (including death or disability). Subject to any
requirements of the Applicable Laws, the terms of the Company’s repurchase
option (including without limitation the price at which, and the consideration
for which, it may be exercised, and the events upon which it shall lapse) shall
be as determined by the Administrator in its sole discretion and reflected in
the Restricted Stock Purchase Agreement.
(ii)    Leave of Absence. The Administrator shall have the discretion to
determine whether and to what extent the lapsing of Company repurchase rights
shall be tolled during any unpaid leave of absence; provided, however, that in
the absence of such determination, such lapsing shall be tolled during any such
unpaid leave (unless otherwise required by the Applicable Laws). In the event of
military leave, if required by Applicable Laws, the lapsing of Company
repurchase rights shall continue for the longest period that vesting or lapse or
repurchase rights continues under any other statutory or Company approved leave
of absence and, upon a Participant’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given “vesting” credit with respect to Shares purchased pursuant to the
Restricted Stock Purchase Agreement to the same extent as would have applied had
the Participant continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.
(iii)    Termination for Cause. In the event of termination of a Participant’s
Continuous Service Status for Cause, the Company shall have the right to
repurchase from the Participant vested Shares issued upon exercise of a Stock
Purchase Right granted to any person other than an officer, Director or
Consultant prior to the date, if any, upon which the Common Stock becomes a
Listed Security upon the following terms: (A) the repurchase must be made within
90 days of termination of the Participant’s Continuous Service Status for Cause
at the Fair Market Value of the Shares as of the date of termination, (B)
consideration for the repurchase consists of cash or cancellation of purchase
money indebtedness, and (C) the repurchase right terminates upon the effective
date of the Company’s initial public offering of its Common Stock. With respect
to vested Shares issued upon exercise of a Stock Purchase Right granted to any
officer, Director or Consultant, the Company’s right to repurchase such Shares
upon termination of such Participant’s Continuous Service Status for Cause shall
be made at the Participant’s original cost for the Shares and shall be effected
pursuant to such terms and conditions, and at such time, as the Administrator
shall determine. Nothing in this Section 11(b)(ii) shall in any way limit the
Company’s right to purchase unvested Shares as set forth in the applicable
Restricted Stock Purchase Agreement.
(c)    Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.
(d)    Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 15 of the Plan.
12.    Restricted Stock Units.
(a)    Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
Award to a Participant covering a number of Shares that at a later date may be
settled in cash, or by issuance of those Shares.
(b)    Terms of RSUs. The Administrator will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU; (b)
the time or times during which the RSU will

-10-



--------------------------------------------------------------------------------




vest and may be settled; and (c) the consideration to be distributed on
settlement, and the effect of termination of a Participant’s Continuous Service
Status on each RSU. Participants may simultaneously hold different RSUs that are
subject to different criteria as set forth in respective Restricted Stock Unit
Agreements. The Administrator shall have the discretion to determine whether and
to what extent vesting shall be tolled during any unpaid leave of absence;
provided, however, that in the absence of such determination, such vesting shall
be tolled during any such unpaid leave (unless otherwise required by the
Applicable Laws). In the event of military leave, if required by Applicable
Laws, vesting shall continue for the longest period that vesting continues under
any other statutory or Company approved leave of absence and, upon a
Participant’s returning from military leave (under conditions that would entitle
him or her to protection upon such return under the Uniform Services Employment
and Reemployment Rights Act), he or she shall be given “vesting” credit with
respect to Shares purchased pursuant to the Restricted Stock Unit Agreement to
the same extent as would have applied had the Participant continued to provide
services to the Company throughout the leave on the same terms as he or she was
providing services immediately prior to such leave.
(c)    Form and Timing of Settlement. Payment of earned RSUs shall be made as
soon as practicable after the date(s) determined by the Administrator and set
forth in the Restricted Stock Unit Agreement. The Administrator, in its sole
discretion, may settle earned RSUs in cash, Shares, or a combination of both.
(d)    Termination of Participant’s Continuous Service Status. Except as may be
set forth in the Participant’s Restricted Stock Unit Agreement, vesting ceases
on termination of such Participant’s Continuous Service Status (unless
determined otherwise by the Administrator).
(e)    Other Provisions. The Restricted Stock Unit Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Unit Agreements need not be the same with respect
to each purchaser.
(f)    Rights as a Stockholder. Once Shares are issued pursuant to the terms of
a Restricted Stock Unit Agreement, the Participant shall have the rights
equivalent to those of a stockholder, and shall be a stockholder when his or her
purchase is entered upon the records of the duly authorized transfer agent of
the Company. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan.
13.    Taxes.
(a)    As a condition of the grant, vesting or exercise of an Award, the
Participant (or in the case of the Participant’s death, the person to whom the
Award passes) shall make such arrangements as the Administrator may require for
the satisfaction of any applicable federal, state, local or foreign withholding
tax obligations that may arise in connection with such grant, vesting or
exercise of the Award or the issuance of Shares. The Company shall not be
required to issue any Shares under the Plan until such obligations are
satisfied. If the Administrator allows the withholding or surrender of Shares to
satisfy a Participant’s tax withholding obligations under this Section 13
(whether pursuant to Section 13(c) or (e), or otherwise), the Administrator
shall not allow Shares to be withheld in an amount that exceeds the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes.
(b)    In the case of an Employee and in the absence of any other arrangement,
the Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise or settlement of an Award.
(c)    In the case of an Employee where the next payroll payment is not
sufficient to satisfy such tax obligations, with respect to any remaining tax
obligations, in the absence of any other arrangement and to the extent permitted
under the Applicable Laws, the Participant shall be deemed to have elected to
have the Company withhold from the Shares to be issued upon exercise or
settlement (as applicable) of the Award that

-11-



--------------------------------------------------------------------------------




number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) equal to the minimum amount required to be withheld.
(d)     For purposes of this Section 13, the Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined under the Applicable Laws (the “Tax Date”) and such
Shares will be valued based on the value of the actual trade or, if there is
none, the Fair Market Value of the Shares as of the previous trading day.
(e)    If permitted by the Administrator, in its discretion, a Participant may
satisfy his or her minimum tax withholding obligations upon exercise or
settlement (as applicable) of an Award by surrendering to the Company Shares
that have a Fair Market Value determined as of the applicable Tax Date equal to
the amount required to be withheld.
(f)    Any election or deemed election by a Participant to have Shares withheld
to satisfy tax withholding obligations under Section 13(c) or (e) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator. Any
election by a Participant under Section 13(e) above must be made on or prior to
the applicable Tax Date.
(g)    In the event an election to have Shares withheld is made by a Participant
and the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option or Stock Purchase Right is
exercised but such Participant shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.
14.    Non-Transferability of Awards.
(a)    General. Except as set forth in this Section 14, Awards may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution, and the Awards and the
Shares underlying Awards cannot be the subject of a short position, a “put
equivalent position”, or a “call equivalent position” by the Award holder, prior
to exercise, as such terms are defined in Rule 16a-1 of the Exchange Act. The
designation of a beneficiary by a Participant will not constitute a transfer. An
Award may be exercised, during the lifetime of the Participant, only by such
Participant or a transferee permitted by this Section 14.
(b)    Limited Transferability Rights. Notwithstanding anything else in this
Section 14, the Administrator may in its discretion grant Nonstatutory Stock
Options or RSUs that may be transferred by instrument to an inter vivos or
testamentary trust in which the Options or RSUs are to be passed to
beneficiaries upon the death of the trustor (settlor), to a guardian on the
disability or to an executor on death of the Nonstatutory Stock Option or RSU
holder, or by gift or pursuant to domestic relations orders to the Participant’s
“Immediate Family” (as defined below), provided that any such permitted
transferees may not (i) further transfer RSUs to any parties and (ii) may not
transfer Nonstatutory Stock Options to parties other than the Participant or the
Participant’s Immediate Family (transfers between a Participant’s Immediate
Family and between a Participant’s Immediate Family and Participant are
permitted). For the sake of clarification, multiple transfers of Nonstatutory
Stock Options may be made, by gift or pursuant to domestic relations orders,
back and forth between Immediate Family and a Participant pursuant to this
Section 14(b). “Immediate Family” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, domestic partner sharing
the same household, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests.
15.    Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

-12-



--------------------------------------------------------------------------------




(a)    Changes in Capitalization. Subject to any action required under
Applicable Laws by the stockholders of the Company, the number of Shares of
Common Stock covered by each outstanding Award, the numbers of Shares set forth
in Section 3, and the number of Shares of Common Stock that have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
that have been returned to the Plan upon cancellation or expiration of an Award,
as well as the price per Share of Common Stock covered by each such outstanding
Award, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination, recapitalization or reclassification
of the Common Stock, or any other increase or decrease in the number of issued
Shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares of Common Stock subject to an Award.
(b)    Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.
(c)    Corporate Transaction. In the event of a Corporate Transaction (including
without limitation a Change of Control), each outstanding Award shall be assumed
or an equivalent award shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation (the “Successor
Corporation”), unless the Successor Corporation does not agree to assume the
Award or to substitute an equivalent award, in which case such Award shall
terminate upon the consummation of the transaction.
For purposes of this Section 15(c), an Award shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction or a Change of Control, as the case
may be, each holder of an Award would be entitled to receive upon exercise of
the Award the same number and kind of shares of stock or the same amount of
property, cash or securities as such holder would have been entitled to receive
upon the occurrence of the transaction if the holder had been, immediately prior
to such transaction, the holder of the number of Shares of Common Stock covered
by the Award at such time (after giving effect to any adjustments in the number
of Shares covered by the Award as provided for in this Section 15); provided
that if such consideration received in the transaction is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon
exercise of the Award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.
(d)    Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.
16.    Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator,
provided that in the case of any Incentive Stock Option, the grant date shall be
the later of the date on which the Administrator makes the determination
granting such Incentive Stock Option or the date of commencement of the
Optionee’s employment relationship with the Company. Notice of the determination
shall be given to each Employee or Consultant to whom an Award is so granted
within a reasonable time after the date of such grant.
17.    Amendment and Termination of the Plan.

-13-



--------------------------------------------------------------------------------




(a)    Authority to Amend or Terminate. The Board or the Compensation Committee
of the Board may at any time amend, alter, suspend or discontinue the Plan, but
no amendment, alteration, suspension or discontinuation (other than an
adjustment pursuant to Section 15 above) shall be made that would materially and
adversely affect the rights of any holder of an Award, without his or her
consent. In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.
(b)    Effect of Amendment or Termination. Except as to amendments which the
Administrator has the authority under the Plan to make unilaterally, no
amendment or termination of the Plan shall materially and adversely affect
Awards already granted, unless mutually agreed otherwise between the holder of
such Award and the Administrator, which agreement must be in writing and signed
by such holder and the Company.
18.    Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
or settlement of an Award, the Company may require the holder of the Award to
represent and warrant at the time of any such exercise that the Shares are being
acquired only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by law. Shares issued upon exercise of Awards granted
prior to the date on which the Common Stock becomes a Listed Security shall be
subject to a right of first refusal in favor of the Company pursuant to which
the Participant will be required to offer Shares to the Company before selling
or transferring them to any third party on such terms and subject to such
conditions as is reflected in the applicable agreement for such Award.
19.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
20.    Stockholder Approval. If required by the Applicable Laws, continuance of
the Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.






 

-14-

